DETAILED ACTION
This Office Action is in response to Amendment filed December 22, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 23, 25, 30, 32-34, 38 and 49-51 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Jeon et al. (US 2014/0091366)
Regarding claims 23 and 25, Jeon et al. disclose an apparatus (Fig. 9) comprising: a first device (bottom device) comprising an enhancement mode III-N heterostructure field effect transistor (HFET) ([0073]) because of the interrupted 2DEG; a second device (top device) over the first device, wherein the second device comprises a depletion mode thin film transistor because of the uninterrupted 2DEG, because (a) Applicants do not specifically claim how the “thin film transistor” is configured, what the “thin film” is made of, and how thin the “thin film” should be, and (b) the top device comprises a thin film of the first channel layer C12 or the first channel supply layer CS12; and a connector (CP12) ([0099]) to couple a first terminal (D22) of the first device to a first terminal (S12) of the second device (claim 23), further comprising: an inverter circuit (Fig. 9) that includes: a driver comprising the first device (bottom device), and a load comprising 
Regarding claims 30, 32-34 and 38, Jeon et al. disclose an apparatus (Fig. 9) comprising: a first device (bottom device); and a second device (top device) over the first device, wherein the second device is a thin film transistor device, because (a) Applicants do not specifically claim how the “thin film transistor” is configured, what the “thin film” is made of, and how thin the “thin film” should be, and (b) the top device comprises a thin film of the first channel layer C12 or the first channel supply layer CS12, wherein a first terminal (D22) of the first device is coupled to a first terminal (S12) of the second device, and wherein the first device (enhancement mode transistor due to interrupted 2DEG) is one of an enhancement mode transistor or a depletion mode transistor, and the second device (depletion mode transistor due to uninterrupted 2DEG) is the other of the enhancement mode transistor or the depletion mode transistor (claim 30), wherein: the first device is an enhancement mode III-N heterostructure field effect transistor (HFET) ([0073]); and the second device is a depletion mode transistor (claim 32), the first device (bottom device) is a gallium nitride (GaN) based transistor comprising a channel layer (C22), the channel layer comprising GaN ([0073]) (claim 33), wherein the first device (bottom device) comprises: a polarization layer (CS22) adjacent to the channel layer (C22), wherein the channel layer comprises a two-dimensional electron gas (2DEG) region near a junction of the polarization layer and the channel layer (claim 34), comprising: an inverter circuit (Fig. 9) that includes: a driver comprising the first device, and a load comprising the second device, which are directed to intended uses and see also Fig. 5 of Jeon et al. describing an inverter circuit (claim 38).
Regarding claims 49-51, Jeon et al. further disclose for the apparatus of claim 23 that the first terminal (D22) of the first device (bottom device) comprising the enhancement mode III-N HFET is one of a source contact or drain contact of the first .

Claims 30, 35, 37 and 38, as best understood, are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Yamazaki (US 2017/0141130).
In the below prior art rejections, the claim limitations “inverter”, “driver” and “load” specify intended uses or fields of use, and are treated as non-limiting since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).

Regarding claims 30, 35, 37 and 38, Yamazaki discloses an apparatus (Fig. 1) comprising: a first device (300); and a second device (200) over the first device, wherein the second device is a thin film transistor device ([0118] and [0128]), wherein a first specifically claim where the “ends” are located, (b) areas of the channel region which are not directly under the gate electrode can be referred to as “ends of the channel region”, and (c) even if arguendo “ends” refer to edges of the channel region, the source and drain contacts are coupled to the edges of the channel region of Yamazaki since the verb to “couple” does not suggest “in direct (physical) contact with” (claim 35), further comprising: one or more levels of metal (metal wirings including 112) ([0156]) between the first device (300) and the second device (200), wherein the first terminal (gate terminal of 300) of the first device is coupled to the first terminal (source or drain terminal of 200) of the second device using the one or more levels of metal (claim 37), comprising: an inverter circuit (circuit including first device 300 and second device 200) that includes: a driver (element including 300) comprising the first device (300), and a load (element including 200) comprising the second device (200), because the limitation .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-26, 28, 44-46, 48 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US 2017/0141130) in view of Suzawa et al. (US 2015/0108472)
Regarding claim 23, Yamazaki discloses an apparatus (Fig. 1) comprising: a first device (300) ([0108]) comprising a field effect transistor; a second device (200) ([0118] and [0128]) over the first device, wherein the second device comprises a depletion mode thin film transistor, which is inherent for the oxide semiconductor transistor ([0090]); and a connector (multiple wiring structure including conductor 112) ([0156]) to couple a first terminal (conductor or gate terminal 306) of the first device to a first terminal (source or drain terminal of 200) of the second device.
Yamazaki differs from the claimed invention by not showing that the first device comprises an enhancement mode III-N heterostructure field effect transistor (HFET).

In addition, Suzawa et al. disclose that GaN as well as GaAs or GaAlAs can be used to form a HEMT or HFET ([0095]).
Since both Yamazaki and Suzawa et al. teach an apparatus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the first device can comprise a III-N heterostructure field effect transistor (HFET), because (a) both Yamazaki and Suzawa et al. teach a HEMT formed from GaAs and GaAlAs, and a HEMT formed from GaN-based semiconductor materials including GaN and AlGaN forming a heterostructure has been commonly formed due to the superior electrical and thermal properties of GaN-based semiconductor materials, and (b) it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, In re Leshin, 125 USPQ 416.
In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the HEMT or HFET can be an enhancement mode HFET, because (a) there are only two types of HEMT or HFET, i.e. a depletion mode HEMT or an enhancement mode HEMT, and (b) an enhancement mode HEMT has been a commonly formed and widely used high electron mobility transistor or a heterostructure field effect transistor due to its simplicity of manufacturing process by using, for example, a GaN channel layer and an AlGaN electron supply layer.
specifically claim how the first and second device are electrically connected to be “in series with” each other when the claimed two field effect transistors are three terminal devices (claim 25), wherein the second device (200) comprises a gate (rectangular conductor underneath oxide semiconductor channel layer which is a bottom gate for oxide semiconductor transistor 200) that is between: the first device (300), and a source and a drain of the second device (claim 26), further comprising: one or more levels of metal (wirings including metal conductor 112) ([0156]) between the first device (300) and the second device (200), wherein the connector (multiple wiring structure including conductor 112) includes at least one of the one or more levels of metal (claim 28).
Regarding claims 44 and 48, Yamazaki discloses an integrated circuit (Fig. 1) comprising: a first device (300) comprising a field effect transistor; a second device (200) over the first device, the second device comprising a depletion mode thin film transistor (TFT) that includes oxide semiconductor ([0118] and [0128]); and a connector (metal wirings including 112) to couple a first terminal (gate terminal of 300) of the first device to a first terminal (source or drain terminal of 200) of the second device (claim 
Yamazaki differs from the claimed invention by not showing that the first device comprises an enhancement mode III-N heterostructure field effect transistor (HFET) that includes gallium and nitrogen (claim 44), wherein the HFET comprises a polarization layer between a gate structure and a layer of gallium nitride (claim 48).
Yamazaki further discloses that the first device can be a HEMT or HFET comprising GaAs, GaAlAs, or the like ([0108]).
In addition, Suzawa et al. disclose that GaN as well as GaAs or GaAlAs can be used to form a HEMT or HFET ([0095]).
Since both Yamazaki and Suzawa et al. teach an apparatus or integrated circuit, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the first device can comprise a III-N heterostructure field effect transistor (HFET), because (a) both Yamazaki and Suzawa et al. teach a HEMT formed from GaAs and GaAlAs, and a HEMT formed from GaN-based semiconductor materials including GaN and AlGaN forming a heterostructure has been commonly formed due to the superior electrical and thermal properties of GaN-based semiconductor materials, and (b) it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, In re Leshin, 125 USPQ 416.
In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the HEMT or HFET can be an enhancement mode HFET, because (a) there are only two types of HEMT or HFET, i.e. 
Further regarding claim 48, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the GaN-based HEMT disclosed by Yamazaki in view of Suzawa et al. can comprise: a polarization layer between a gate structure and a layer of gallium nitride, because as discussed above, forming a GaN-based HEMT with a GaN channel layer and an AlGaN electron supply layer or polarization layer, which is disposed between the gate structure and the layer of gallium nitride channel, has been a commonly and widely employed configuration of a GaN-HEMT due to its well-known electrical and thermal characteristics.
Regarding claims 45 and 46, Yamazaki further discloses that the HFET comprises a first gate structure, and the TFT comprises a second gate structure, and the second gate structure being one of a top-side gate structure that is above the oxide semiconductor or a bottom-side gate structure that is below the oxide semiconductor (claim 45), wherein the first gate structure includes a first high-k gate dielectric, because Applicants do not specifically claim how high the gate dielectric constant should be to be referred to as a “high-k gate dielectric”, and the second gate structure includes a second high-k gate dielectric, Applicants do not specifically claim how high the gate dielectric constant should be to be referred to as a “high-k gate dielectric”, and wherein the HFET 
Regarding claim 52, Yamazaki further disclose for the apparatus of claim 23 that the second device includes a channel region comprising an oxide semiconductor.
Yamazaki in view of Suzawa et al. differ from the claimed invention by not showing that the oxide semiconductor has a thickness in the range of 5 - 20 nanometers (nm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the oxide semiconductor can have a thickness in the range of 5 - 20 nanometers (nm), because the thickness of the oxide semiconductor should be selected to obtain desired electrical characteristics of the channel region including a carrier and current density and a threshold voltage.

Claims 32, 33, 35, 37, 38 and 48 and are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US 2017/0141130) as applied to claim 30 above, and further in view of Suzawa et al. (US 2015/0108472) and Lu et al. (US 9,570,600)  The teachings of Yamazaki are discussed above.
Please see above for explanations of the corresponding limitations.
Regarding claims 32 and 33, Yamazaki further discloses for the apparatus of claim 20 that the second device (200) is a depletion mode transistor (claim 32).
Yamazaki differs from the claimed invention by not showing that the first device is an enhancement mode III-N heterostructure field effect transistor (HFET) (claim 32), and the first device is a gallium nitride (GaN) based transistor comprising a channel layer, the channel layer comprising GaN (claim 33).

In addition, Suzawa et al. disclose that GaN as well as GaAs or GaAlAs can be used to form a HEMT or HFET ([0095]).
Furthermore, Lu et al. disclose an apparatus (Fig. 5B) comprising a channel layer (i-GaN), the channel layer comprising GaN.
Since both Yamazaki and Suzawa et al./Lu et al. teach an apparatus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the first device can comprise a III-N heterostructure field effect transistor (HFET), because (a) both Yamazaki and Suzawa et al./Lu et al. teach a HEMT formed from GaAs and GaAlAs, and a HEMT formed from GaN-based semiconductor materials including GaN and AlGaN forming a heterostructure has been commonly formed due to the superior electrical and thermal properties of GaN-based semiconductor materials, and (b) it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, In re Leshin, 125 USPQ 416.
In this case, the HEMT or HFET is an enhancement mode HFET, because (a) in the first device 300 disclosed by Yamazaki, the semiconductor region 302 separates the low-resistance regions or source and drain regions 308a/308b ([0106] of Yamazaki), and therefore, the first device 300 of Yamazaki is an enhancement mode transistor since a bias applied to the gate electrode 306 would allow electrical conduction between the source and drain regions 308a/308b, (b) in the second device 200 of Yamazaki, there is no doped source and drain regions sandwiching a channel region, and 
Regarding claim 34, Yamazaki in view of Suzawa et al. and further in view of Lu et al. differ from the claimed invention by not showing that the first device comprises: a polarization layer adjacent to the channel layer, wherein the channel layer comprises a two-dimensional electron gas (2DEG) region near a junction of the polarization layer and the channel layer.
Lu et al. further comprise a polarization layer (Al0.15Ga0.85N) adjacent to the channel layer (i-GaN), wherein the channel layer comprises a two-dimensional electron gas (2DEG) region near a junction of the polarization layer and the channel layer (i-GaN).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the GaN-based HEMT disclosed by Yamazaki in view of Suzawa et al. and further in view of Lu et al. can comprise: a polarization layer adjacent to the channel layer, wherein the channel layer comprises a two-dimensional electron gas (2DEG) region near a junction of the polarization layer and the channel layer as disclosed by Lu et al., because as discussed above, forming a GaN-based HEMT with a GaN channel layer and an AlGaN electron supply layer or polarization layer has been a commonly and widely employed configuration of a GaN-HEMT due to its well-known electrical and thermal characteristics, which comprises a two-dimensional electron gas 
Regarding claims 35, 37 and 38, Yamazaki further discloses that the second device (200) comprises: a channel region (oxide semiconductor channel layer), wherein the channel region is a thin film comprising an oxide semiconductor; a gate electrode coupled to the channel region; and source or drain contacts coupled to ends of the channel region (claim 35), further comprising: one or more levels of metal (metal wirings including 112) between the first device (300) and the second device (200), wherein the first terminal (gate terminal of 300) of the first device is coupled to the first terminal (source or drain terminal of 200) of the second device using the one or more levels of metal (claim 37), comprising: an inverter circuit (circuit including 200 and 300) that includes: a driver (300) comprising the first device, and a load comprising the second device (200), which are directed to intended uses as discussed above (claim 38).
Regarding claim 48, Yamazaki further discloses for the integrated circuit of claim 44 that the TFT comprises a source contact on the oxide semiconductor and a drain contact on the oxide semiconductor to form a functioning TFT.
Yamazaki in view of Suzawa et al. differ from the claimed invention by not showing that the HFET comprises a polarization layer between a gate structure and a layer of gallium nitride.
0.15Ga0.85N) between a gate structure and a layer of gallium nitride (i-GaN).
Since both Yamazaki and Suzawa et al. and Lu et al. teach an integrated circuit, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that HFET comprises a polarization layer between a gate structure and a layer of gallium nitride, because (a) a HEMT or HFET formed from GaN-based semiconductor materials including GaN and AlGaN forming a heterostructure has been commonly formed due to the superior electrical and thermal properties of GaN-based semiconductor materials, and (b) it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, In re Leshin, 125 USPQ 416.

Response to Arguments
Applicants' arguments filed December 22, 2021 have been fully considered but they are not persuasive.
Applicants argue that, because an oxide-based thin film transistor can be of a depletion mode or an enhancement mode, Yamazaki does not teach the claimed the second device comprising a depletion mode field effect transistor.  This argument is not 
Applicants’ arguments that the transistor 300 of Yamazaki in view of Suzawa et al. is not an enhancement mode transistor are not persuasive, because as the Examiner noted in the prior art rejection of the amended claim 30, the transistor 300 of Yamazaki comprising doped source/drain regions is an enhancement mode transistor where a gate bias would allow forming a current path between the source and drain regions.
Applicants’ arguments traversing the prior art rejection of claim 38 reciting an inverter circuit, driver and load are not persuasive, because Applicants do not specifically claim what the structures of the inverter circuit, drive and load are.
The Examiner also notes that some of the claims are rejected over Jeon et al. (US 2014/0091366) that Applicants filed with IDS on November 16, 2021 only after Non Final Office Action was mailed on September 29, 2021.

Conclusion

Godo et al. (US 10,411,013)
Yamazaki (US 10,050,152)
Sheppard et al. (US 7,419,892)
Kinzer (US 7,821,032)
Wu et al. (US 9,318,593)

Applicants' amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        March 16, 2022
/JAY C KIM/Primary Examiner, Art Unit 2815